DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election without traverse of Group III (claims 17-24); Species 6 (Claims 6, 17-18, and 20-24) in the reply filed on 02/09/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 02/05/2019 claims, is as follows: Claims 1-16 and 19 are withdrawn; Claims 1-24 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 02/05/2019, 02/21/2019, 03/08/2019, 05/24/2019, 07/11/2019, 08/29/2019, and 09/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Objections
Claims 17-18 and 20-24 are objected to because of the following informalities:  
In claim 17: 
The limitation “second exit orifice” in line 8 should be read “a second exit orifice”
Claims 18 and 20-24 are objected because of their dependencies from claim 17. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In Claim 17:
The limitation “a biasing member that biases…” in line 2
“member” is the generic placeholder. 
“that biases” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (DE 19611597)
Regarding Claim 17, Mueller discloses a welding manufacturing system (double-wire welding, para. 0001; figs 1 and 4), comprising: 
a wire feeder (wire feed unit 6; figs. 1 and 4) including a first drive roll (drive roller 15), a second drive roll (pressure roller 16) (para. 0009, and lines 1-4 of para. 0010), and a biasing member (spring 25) that biases the first drive roll toward the second drive roll (para. 0014), wherein the first drive roll has a circumferential groove (grooves 19) for simultaneously driving both of a first wire electrode (wire electrode 3) and a second wire electrode (wire electrode 5) located between the first drive roll (drive roller 15) and the second drive roll (pressure roller 16) in the circumferential groove (para. 0014); and 
a welding torch (mouthpiece 7) including a contact tip (two contact nozzle 8) having a first exit orifice for the first wire electrode (electrode 3) and second exit orifice for the second wire electrode (electrode 5) (para. 0010, lines 1-8), wherein the first and second exit orifices are separated from each other (fig. 1) such that a distance S is provided between the first wire electrode and the second wire electrode, and the distance S is configured to facilitate formation of a bridge droplet between the first wire electrode and the second (para. 0010) [it is noted that the limitation “such that a distance S….” is the functional limitation. It is understood that the electrodes 3 and 5 are operated in the manner as the claimed invention, which is the electrodes are melted due to the electrical current prior to depositing on the molten puddle on the workpiece].  

    PNG
    media_image1.png
    683
    346
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Mueller (DE 19611597))]


Regarding Claim 18, Mueller discloses a welding manufacturing system (double-wire welding), wherein the first wire electrode (wire electrode 3) is offset from a concave base portion of the circumferential groove (grooves 19) that extends between sidewall portions of the circumferential groove (grooves 19) (fig. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 17-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seufer (US 5816466) in view of McFadden (US 20120285938)
Regarding Claim 17, Seufer discloses a welding manufacturing system (wire feeding apparatus 10; fig. 1), comprising: 
a wire feeder (wire feeding apparatus 10) including a first drive roll (first upper drive roll 32A), a second drive roll (first lower drive roll of 32B), and a biasing member (force transmitting lever arrangement 40) that biases the first drive roll toward the second drive roll (col. 7, lines 40-47; fig. 1), wherein both of the first drive roll (first upper drive roll) and the second drive roll (first lower drive roll) has a circumferential groove for simultaneously driving a wire electrode (wire) located between the first drive roll and the second drive roll in the circumferential groove [it is noted the upper and lower drive rolls move the wire toward/away from the torch]; and 
a welding torch (welding gun 16) including a contact tip having an exit orifice for the wire electrode (wire) (col. 7, lines 25-30)








[AltContent: textbox (grooves)]
[AltContent: arrow]
    PNG
    media_image2.png
    495
    727
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Seufer (US 5816466))]

However, Seufer does not disclose:
a second wire electrode; 
a contact tip having a first exit orifice for the first wire electrode and second exit orifice for the second wire electrode, wherein the first and second exit orifices are separated from each other such that a distance S is provided between the first wire electrode and the second wire electrode, and the distance S is configured to facilitate formation of a bridge droplet between the first wire electrode and the second wire 
McFadden discloses:
a second wire electrode (first and second welding electrodes 152, 154) respectively) (abstract); 
a contact tip (twin wire feeder 140) having a first exit orifice for the first wire electrode (first welding electrode 152) and second exit orifice for the second wire electrode (second welding electrode 154), wherein the first and second exit orifices are separated from each other such that a distance S (annotated fig. 1) is provided between the first wire electrode (first welding electrode 152) and the second wire electrode (second welding electrode 154) (fig. 1), and the distance S (annotated fig. 1) is configured to facilitate formation of a bridge droplet between the first wire electrode (first welding electrode 152) and the second wire electrode (second welding electrode 154) during a deposition operation (welding), where said bridge droplet couples the first wire electrode (first welding electrode 152) and the second wire electrode (second welding electrode 154) prior to contacting a molten puddle during the deposition operation (welding) [it is noted that the limitation “such that a distance S….” is the functional limitation. It is understood that the electrodes 152 and 154 are operated in the manner as the claimed invention, which is the electrodes are melted due to the electrical current prior to depositing on the molten puddle on the workpiece].  

[AltContent: textbox (Distance S)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    546
    409
    media_image3.png
    Greyscale

[AltContent: textbox (Prior Art
McFadden (US 20120285938))]


 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire feeder of Seufer to include the second wire electrode as taught by McFadden, in order to achieve a high deposition rate is achieved with two distinct wire electrodes. Furthermore, high quality welds with robust impact properties are achieved by varying the composition and the sizes of the distinct wire electrodes (para. 0017 and 0026).  

Regarding Claim 18, Seufer discloses the welding manufacturing system (wire feeding apparatus 10), wherein the first wire electrode (wire) is offset from a concave base figs. 9, 15, and 18).  
McFadden discloses the second wire electrode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire feeder of Seufer to include the second wire electrode as taught by McFadden, in order to achieve a high deposition rate is achieved with two distinct wire electrodes. Furthermore, high quality welds with robust impact properties are achieved by varying the composition and the sizes of the distinct wire electrodes (para. 0017 and 0026).  

Regarding Claim 20, McFadden discloses the welding manufacturing system (arc welding system 110), wherein the distance S is measured between closest edges of the first wire electrode (first welding electrode 152) and the second wire electrode (second welding electrode 154).  
[AltContent: textbox (Prior Art
McFadden (US 20120285938))][AltContent: textbox (Distance S)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    546
    409
    media_image3.png
    Greyscale


McFadden does not disclose the distance S is in the range of 1.5 to 3.5 mm. 
However, it is Examiner’s position that the distance S is merely a design choice. The originally-filed specification does not disclose the range of 1.5 to 3.5 mm serves a specific purpose or solves a problem in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the distance S to be in the range of 1.5 to 3.5 mm as claimed. It could be expected that McFadden’s spacing of wire electrodes would perform equally well as the claimed invention, which is to deposit droplet onto the workpiece. 

Regarding Claim 21, McFadden discloses the welding manufacturing system (arc welding system 110), wherein the distance S is measured between closest edges of the first welding electrode 152) and the second wire electrode (second welding electrode 154).  
McFadden does not disclose the distance S is in the range of 2 to 3 mm. 
However, it is Examiner’s position that the distance S is merely a design choice. The originally-filed specification does not disclose the range of 2 to 3 mm serves a specific purpose or solves a problem in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the distance S to be in the range of 2 to 3 mm as claimed. It could be expected that McFadden’s spacing of wire electrodes would perform equally well as the claimed invention, which is to deposit droplet onto the workpiece.

Regarding Claim 22, McFadden discloses the welding manufacturing system (arc welding system 110), wherein the distance S is measured between closest edges of the first wire electrode (first welding electrode 152) and the second wire electrode (second welding electrode 154).  
McFadden does not disclose the distance S is in the range of 0.25 to 2.25 times the largest diameter of either of the first wire electrode and the second wire electrode, as measured between closest edges of the first wire electrode and the second wire electrode.  
However, it is Examiner’s position that the distance S is merely a design choice. The originally-filed specification does not disclose the range as claimed serves a specific purpose or solves a problem in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the distance S to be in the range of 0.25 to 2.25 times the largest diameter of either of the first wire electrode and the second wire electrode, as measured between closest edges of the first wire electrode and the second wire electrode, as claimed. It could be expected that McFadden’s spacing of wire electrodes would perform equally well as the claimed invention, which is to deposit droplet onto the workpiece.

Regarding Claim 23, McFadden discloses the welding manufacturing system (arc welding system 110), wherein the distance S is measured between closest edges of the first wire electrode (first welding electrode 152) and the second wire electrode (second welding electrode 154).  
McFadden does not disclose the distance S is in the range of 2.5 to 3.5 times the largest diameter of either of the first wire electrode and the second wire electrode, as measured between closest edges of the first wire electrode and the second wire electrode.  
However, it is Examiner’s position that the distance S is merely a design choice. The originally-filed specification does not disclose the range as claimed serves a specific purpose or solves a problem in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the distance S to be in the range of 2.5 to 3.5 times the largest diameter of either of the first wire electrode and the second wire electrode, as measured between closest edges of the first wire electrode and the .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Seufer and McFadden, in further view of Stoecker (US 20180207744)
Regarding Claim 24, the modification of Seufer and McFadden discloses substantially all the features as set forth above, except a sensor device that generates a signal or data corresponding to a consumed or remaining amount of one or both of the first wire electrode and the second wire electrode.
However, Stoecker discloses a sensor device (sensor system 10) that generates a signal or data corresponding to a remaining amount of a wire electrode (weld wire supply drum 12) (para. 0022, fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the welding system of Seufer and McFadden to include the sensor device as taught by Stoecker, in order to alert a remote operator as to the level of wire remaining in the drum (abstract). 

Alternatively, Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (DE 19611597)
Regarding Claim 20, Mueller discloses the welding manufacturing system (double-wire welding), wherein the distance S is measured between closest edges of the first wire electrode (wire electrode 3) and the second wire electrode (wire electrode 5).  
Mueller does not disclose the distance S is in the range of 1.5 to 3.5 mm. 
However, it is Examiner’s position that the distance S is merely a design choice. The originally-filed specification does not disclose the range of 1.5 to 3.5 mm serves a specific purpose or solves a problem in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the distance S to be in the range of 1.5 to 3.5 mm as claimed. It could be expected that Mueller’s spacing of wire electrodes would perform equally well as the claimed invention, which is to deposit droplet onto the workpiece. 

Regarding Claim 21, Mueller discloses the welding manufacturing system (double-wire welding), wherein the distance S is measured between closest edges of the first wire electrode (wire electrode 3) and the second wire electrode (wire electrode 5).  
Mueller does not disclose the distance S is in the range of 2 to 3 mm. 
However, it is Examiner’s position that the distance S is merely a design choice. The originally-filed specification does not disclose the range of 2 to 3 mm serves a specific purpose or solves a problem in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the distance S to be in the range of 2 to 3 mm as claimed. It could be expected that Mueller’s spacing of wire electrodes would perform equally well as the claimed invention, which is to deposit droplet onto the workpiece. 

Regarding Claim 22, Mueller discloses the welding manufacturing system (double-wire welding), wherein the distance S is measured between closest edges of the first wire electrode (wire electrode 3) and the second wire electrode (wire electrode 5).  
Mueller does not disclose the distance S is in the range of 0.25 to 2.25 times the largest diameter of either of the first wire electrode and the second wire electrode, as measured between closest edges of the first wire electrode and the second wire electrode.  
However, it is Examiner’s position that the distance S is merely a design choice. The originally-filed specification does not disclose the range as claimed serves a specific purpose or solves a problem in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the distance S to be in the range of 0.25 to 2.25 times the largest diameter of either of the first wire electrode and the second wire electrode, as measured between closest edges of the first wire electrode and the second wire electrode, as claimed. It could be expected that Mueller’s spacing of wire electrodes would perform equally well as the claimed invention, which is to deposit droplet onto the workpiece.

Regarding Claim 23, Mueller discloses the welding manufacturing system (double-wire welding), wherein the distance S is measured between closest edges of the first wire electrode (wire electrode 3) and the second wire electrode (wire electrode 5).  
Mueller does not disclose the distance S is in the range of 2.5 to 3.5 times the largest diameter of either of the first wire electrode and the second wire electrode, as 
However, it is Examiner’s position that the distance S is merely a design choice. The originally-filed specification does not disclose the range as claimed serves a specific purpose or solves a problem in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the distance S to be in the range of 2.5 to 3.5 times the largest diameter of either of the first wire electrode and the second wire electrode, as measured between closest edges of the first wire electrode and the second wire electrode, as claimed. It could be expected that Mueller’s spacing of wire electrodes would perform equally well as the claimed invention, which is to deposit droplet onto the workpiece.

Alternatively, Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Stoecker (US 20180207744)
Regarding Claim 24, Mueller discloses substantially all the features as set forth above, except a sensor device that generates a signal or data corresponding to a consumed or remaining amount of one or both of the first wire electrode and the second wire electrode.
However, Stoecker discloses a sensor device (sensor system 10) that generates a signal or data corresponding to a remaining amount of a wire electrode (weld wire supply drum 12) (para. 0022, fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the welding system of Mueller to include the sensor device as taught by Stoecker, in order to alert a remote operator as to the level of wire remaining in the drum (abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Enyedy (US 20060081675, “Coating wire drive parts”) discloses at least one drive roller has a groove having a concave base. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /PHUONG T NGUYEN/  Primary Examiner, Art Unit 3761